Exhibit 10.53

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Agreement”), dated as of February 18, 2009, is
among NOVASTAR MORTGAGE, INC., a Virginia corporation (“NMI”); NOVASTAR
FINANCIAL, INC., a Maryland corporation (“NFI”); TABERNA PREFERRED FUNDING I,
LTD., a Cayman Islands company, and TABERNA PREFERRED FUNDING II, LTD., a Cayman
Islands company (collectively, the “Taberna Preferred Securities Holders”);
KODIAK CDO I, LTD., a Cayman Islands company (the “Kodiak Preferred Securities
Holder” and, together with the Taberna Preferred Securities Holders, the
“Preferred Securities Holders”).

WHEREAS, NMI, NFI, NovaStar Capital Trust II, a statutory trust created under
the laws of the State of Delaware (the “Kodiak Trust”), and Kodiak Warehouse
LLC, a Delaware limited liability company, entered into that certain Purchase
Agreement, dated as of April 18, 2006 (the “Kodiak Purchase Agreement”);

WHEREAS, NMI, NFI, NovaStar Capital Trust I, a statutory trust created under the
laws of the State of Delaware (the “Taberna Trust”), Merrill Lynch International
and Taberna Preferred Funding I, Ltd. entered into that certain Purchase
Agreement, dated as of March 15, 2005 (the “Taberna Purchase Agreement”);

WHEREAS, NMI, NFI and The Bank of New York Mellon Trust Company, National
Association (“BNYM”), a national banking association (as successor to JPMorgan
Chase Bank, National Association (“JPMorgan”), as trustee (the “Kodiak Indenture
Trustee”), are parties to that certain Junior Subordinated Indenture, dated as
of April 18, 2006 (the “Kodiak Indenture”);

WHEREAS, NMI, NFI and BNYM (as successor to JPMorgan), as trustee (the “Taberna
Indenture Trustee”), are parties to that certain Amended and Restated Junior
Subordinated Indenture, dated as of September 20, 2005 (the “Taberna
Indenture”);

WHEREAS, NMI; BNYM (as successor to JPMorgan), as property trustee of the Kodiak
Trust (the “Kodiak Property Trustee”); BNY Mellon Trust of Delaware (“BNYM
Delaware”) (as successor to Chase Bank USA, National Association (“Chase”)), as
Delaware trustee (the “Kodiak Delaware Trustee”); and W. Lance Anderson, Rodney
E. Schwatken and Matthew R. Kaltenrieder, as administrative trustees of the
Kodiak Trust (collectively, the “Kodiak Administrative Trustees”) are parties to
that certain Amended and Restated Trust Agreement, dated as of April 18, 2006
(the “Kodiak Trust Agreement”);

WHEREAS, NMI; BNYM (as successor to JPMorgan), as property trustee of the
Taberna Trust (the “Taberna Property Trustee”); BNYM Delaware (as successor to
Chase), as Delaware trustee (the “Taberna Delaware Trustee”); and W. Lance
Anderson, Rodney E. Schwatken and Matthew R. Kaltenrieder, as administrative
trustees of the Taberna Trust (collectively, the “Taberna Administrative
Trustees”) are parties to that certain Second Amended and Restated Trust
Agreement, dated as of September 20, 2005 (the “Taberna Trust Agreement”);

WHEREAS, NFI guaranteed the obligations of NMI under the Kodiak Indenture
pursuant to that certain Parent Guarantee Agreement, dated as of April 18, 2006
(the “Kodiak Guaranty” and, together with the Kodiak Purchase Agreement, the
Kodiak Indenture, the Kodiak Trust Agreement, and the documents and instruments
executed in connection therewith, the “Kodiak Indenture Documents”), between NFI
and BNYM (as successor to JPMorgan), as trustee (the “Kodiak Guaranty Trustee”);

 

1



--------------------------------------------------------------------------------

WHEREAS, NFI guaranteed the obligations of NMI under the Taberna Indenture
pursuant to that certain Parent Guarantee Agreement, dated as of March 15, 2005
(the “Taberna Guaranty” and, together with the Taberna Purchase Agreement, the
Taberna Indenture, the Taberna Trust Agreement, and the documents and
instruments executed in connection therewith, the “Taberna Indenture
Documents”), between NFI and BNYM (as successor to JPMorgan), as trustee (the
“Taberna Guaranty Trustee”);

WHEREAS, in that certain letter dated August 14, 2008, the Kodiak Preferred
Securities Holder declared the principal amount of the Securities (as defined in
the Kodiak Indenture, the “Kodiak Securities”) to be due and payable immediately
and asserted alleged defaults and events of default with respect to the Kodiak
Indenture (collectively, the “Kodiak Events of Default”);

WHEREAS, in that certain letter dated June 2, 2008, Taberna Capital Management,
LLC, on behalf of the Taberna Preferred Securities Holders, declared all of
NMI’s obligations under the Series A Securities and the Series B Securities
(each as defined in the Taberna Indenture and, collectively, the “Taberna
Securities”) and the Taberna Indenture to be due and payable immediately and
asserted alleged defaults and events of default with respect to the Taberna
Securities (collectively, the “Taberna Events of Default” and, together with the
Kodiak Events of Default and any alleged defaults or events of defaults under
the Trust Securities (as defined in the Taberna Trust Agreement and in the
Kodiak Trust Agreement), the Kodiak Indenture Documents and the Taberna
Indenture Documents, the “Events of Default”);

WHEREAS, on September 12, 2008, the Preferred Securities Holders filed a
petition (the “Involuntary Petition”) pursuant to Section 303 of the United
States Bankruptcy Code to initiate an involuntary bankruptcy proceeding against
NMI in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), Case No. 08-12125 (the “Bankruptcy Case”);

WHEREAS, NMI filed its Motion of NovaStar Mortgage, Inc. for Dismissal Pursuant
to Bankruptcy Rule 1011(B) and Federal Rule of Civil Procedure 12(B)(3), or in
the Alternative for Transfer of Venue to the Bankruptcy Court for the Western
District of Missouri Pursuant to Bankruptcy Rule 1014(A)(2) (Docket No. 6) on
October 6, 2008;

WHEREAS, the Preferred Securities Holders filed their Objection to the Motion of
NovaStar Mortgage, Inc. for Dismissal Pursuant to Bankruptcy Rule 1011(B) and
Federal Rule of Civil Procedure 12(B)(3), or in the Alternative for Transfer of
Venue to the Bankruptcy Court for the Western District of Missouri Pursuant to
Bankruptcy Rule 1014(A)(2) (Docket No. 8);

WHEREAS, NMI filed its Renewed Motion of NovaStar Mortgage, Inc. for Dismissal
Pursuant to Bankruptcy Rule 1011(B) and Federal Rule of Civil Procedure
12(B)(3), or in the Alternative for Transfer of Venue to the Bankruptcy Court
for the Western District of Missouri Pursuant to Bankruptcy Rule 1014(A)(2)
(Docket No. 10);

WHEREAS, the Preferred Securities Holders filed their Objection to the Renewed
Motion of NovaStar Mortgage, Inc. for Dismissal (Docket No. 22);

 

2



--------------------------------------------------------------------------------

WHEREAS, NMI and the Preferred Securities Holders disagree and dispute, among
other things, the Involuntary Petition, the Preferred Securities Holders’ rights
to file the Involuntary Petition and Delaware as a proper forum;

WHEREAS, the Bankruptcy Court has not entered an order for relief in the
Bankruptcy Case; and

WHEREAS, the parties desire to compromise and settle any and all claims that
each may have against the other under the Kodiak Indenture Documents and the
Taberna Indenture Documents, and the Preferred Securities Holders have agreed to
dismiss the Involuntary Petition, to annul the declarations of acceleration and
to waive the Events of Default pursuant to the terms set forth herein.

NOW, THEREFORE, in consideration of the Recitals and of the mutual promises and
covenants contained herein, the parties agree as follows:

1. Upon satisfaction of all the conditions precedent contained in Section 7 of
this Agreement, the Preferred Securities Holders hereby (i) waive all Events of
Default that exist on or occurred prior to the date hereof and (ii) annul the
declarations of acceleration with respect to the Events of Default. The
Preferred Securities Holders, NMI and NFI hereby direct the Kodiak Indenture
Trustee, the Kodiak Property Trustee, the Kodiak Delaware Trustee, and the
Kodiak Guaranty Trustee (collectively, the “Kodiak Trustees”), the Taberna
Indenture Trustee, the Taberna Property Trustee, the Taberna Delaware Trustee
and the Taberna Guaranty Trustee (collectively, the “Taberna Trustees” and,
together with the Kodiak Trustees, the “Trustees”) not to exercise any right or
remedy under the Kodiak Indenture Documents or the Taberna Indenture Documents
as a result of such Events of Default.

2. On the date hereof, the Escrow Agent shall receive a wire transfer from NMI
in the amount of Two Million Five Thousand Seven Hundred Thirty-Eight and 51/100
Dollars ($2,005,738.51) (the “Kodiak Settlement Amount”), a wire transfer from
NMI in the amount of Three Million Three Hundred Sixteen Thousand Nine Hundred
Twenty-One and 08/100 Dollars ($3,316,921.08) (the “Taberna Settlement Amount”),
and a wire transfer from NMI in the amount of Three Hundred Eighty-Seven
Thousand Dollars ($387,000) (the “Restructuring Costs Amount” and, together with
the Kodiak Settlement Amount and the Taberna Settlement Amount, the “Settlement
Amount”).

3. Until the entry of the Dismissal Order defined below and satisfaction of the
conditions precedent contained in Section 7 of this Agreement, the Kodiak
Trustees and the Kodiak Preferred Securities Holders shall have no right to
receive any of the Kodiak Settlement Amount. Upon the entry of the Dismissal
Order and satisfaction of the other conditions precedent contained in Section 7
of this Agreement, WolfBlock LLP, as escrow agent (the “Escrow Agent”), pursuant
to that certain Escrow Agreement, dated as of the date hereof (the “Escrow
Agreement”) and in the form attached hereto as Exhibit A, shall be authorized to
disburse the Kodiak Settlement Amount to the Kodiak Indenture Trustee. The
Preferred Securities Holders, NMI and NFI hereby direct the Kodiak Indenture
Trustee and the Kodiak Property Trustee to apply the Kodiak Settlement Amount in
full satisfaction of NMI’s and NFI’s obligations with respect to all outstanding
interest due on the Kodiak Securities through December 31, 2008 (the “Kodiak
Pre-Settlement Interest”).

 

3



--------------------------------------------------------------------------------

4. Until the entry of the Dismissal Order defined below and satisfaction of the
conditions precedent contained in Section 7 of this Agreement, the Taberna
Trustees and the Taberna Preferred Securities Holders shall have no right to
receive any of the Taberna Settlement Amount. Upon the entry of the Dismissal
Order and satisfaction of the other conditions precedent contained in Section 7
of this Agreement, the Escrow Agent shall be authorized to disburse the Taberna
Settlement Amount to the Taberna Indenture Trustee. The Preferred Securities
Holders, NMI and NFI hereby direct the Taberna Indenture Trustee and the Taberna
Property Trustee to apply the proceeds of the Taberna Settlement Amount in full
satisfaction of NMI’s and NFI’s obligations with respect to all outstanding
interest due on the Taberna Securities through December 31, 2008 (the “Taberna
Pre-Settlement Interest”).

5. Until the entry of the Dismissal Order defined below and satisfaction of the
conditions precedent contained in Section 7 of this Agreement, the Trustees, the
trustees under the Operative Documents (as defined in the Exchange Agreement,
the “New Trustees”), the Preferred Securities Holders and their agents,
advisors, attorneys and legal representatives shall have no right to receive any
of the Restructuring Costs Amount. Upon the entry of the Dismissal Order and
satisfaction of the other conditions precedent contained in Section 7 of this
Agreement, the Escrow Agent shall be authorized to disburse the Restructuring
Costs Amount in full satisfaction of all legal fees, costs and expenses of the
Trustees, the New Trustees and the Preferred Securities Holders related to:
(a) the Events of Default; (b) the Bankruptcy Case; and (c) the negotiation and
execution of this Agreement, the Exchange Agreement defined below, and the
documents and instruments related thereto and hereto (the “Restructuring
Costs”).

6. Except as described in Sections 3, 4 and 5 of this Agreement, neither NMI nor
NFI shall have any direct or indirect obligation or liability with respect to
the Kodiak Pre-Settlement Interest, the Taberna Pre-Settlement Interest or the
Restructuring Costs, even if such Kodiak Pre-Settlement Interest, Taberna
Pre-Settlement Interest and Restructuring Costs, in the aggregate, exceed the
Settlement Amount. If the conditions precedent contained in Section 7 are not
satisfied by April 30, 2009 (the “Expiry Date”), the Escrow Agent shall return
the full amount of the Kodiak Settlement Amount, the Taberna Settlement Amount
and the Restructuring Costs Amount to NMI on such date and no other party
hereto, no Trustee and no agent thereof shall have any right to any distribution
of any such Settlement Amount. Upon the satisfaction of the conditions precedent
contained in Section 7 of this Agreement, neither NMI nor NFI shall have any
right, title or interest (legal, equitable or otherwise) in the Kodiak
Settlement Amount, the Taberna Settlement Amount or the Restructuring Costs
Amount held by the Escrow Agent. Any disbursement to the Kodiak Indenture
Trustee or the Taberna Indenture Trustee and any application of the Kodiak
Settlement Amount, the Taberna Settlement Amount or the Restructuring Costs in
accordance with Sections 3 through 5 hereof shall not be subordinate or subject
in right of payment to the prior payment in full of any Senior Debt (as defined
in the Kodiak Indenture, “Kodiak Senior Debt”) or any Senior Debt (as defined in
the Taberna Indenture, “Taberna Senior Debt”) and shall be permitted to be made
prior to the payment of any Kodiak Senior Debt or any Taberna Senior Debt, even
if (i) a default has occurred and is continuing (whether at maturity, by
acceleration or otherwise) with respect to any Kodiak Senior Debt or any Taberna
Senior Debt and/or (ii) any Proceeding (as defined in the Kodiak Indenture and
the Taberna Indenture) has commenced.

 

4



--------------------------------------------------------------------------------

7. This Agreement shall not be effective unless and until the satisfaction or,
in the sole and absolute discretion of each of the parties hereto, waiver of
each of the following conditions precedent:

(a) the parties to that certain Exchange Agreement (the “Exchange Agreement”)
shall have executed and delivered such agreement in substantially the form
attached as Exhibit B, the conditions precedent set forth therein shall have
been satisfied, the Kodiak Securities shall have been exchanged for the 2009
II/B Preferred Securities (as defined in the Exchange Agreement) pursuant
thereto, and the Taberna Securities shall have been exchanged for the 2009 I/B
Preferred Securities (as defined in the Exchange Agreement) pursuant thereto on
or before the Expiry Date;

(b) NMI and NFI shall have received opinions of counsel to the Preferred
Securities Holders, in form and substance reasonably satisfactory to NMI and
NFI, that (i) the Preferred Securities Holders have the requisite power and
authority to execute, deliver and perform under this Agreement and the Exchange
Agreement, and (ii) this Agreement and the Exchange Agreement constitute legal,
valid and binding obligations of the Preferred Securities Holders and are
enforceable against the Preferred Securities Holders in accordance with their
respective terms;

(c) the Preferred Securities Holders shall have obtained entry of a final,
non-appealable dismissal order of the Bankruptcy Court dismissing the Bankruptcy
Case, substantially in the form attached as Exhibit C (the “Dismissal Order”) on
or before the Expiry Date; and

(d) the Trustees shall have executed and delivered to NMI, NFI and the Preferred
Securities Holders an acknowledgment of this Agreement, in form and substance
reasonably satisfactory to NMI, NFI and the Preferred Securities Holders,
including an acknowledgement of the waivers and agreements set forth herein and
the Trustees’ agreement to follow the directions set forth herein (the
“Acknowledgement of Trustees”).

8. Each party hereto hereby represents and warrants to each other party hereto
as follows:

(a) Power; Authorization. Such person has the corporate, limited liability, or
trust power and authority and has been duly authorized by all requisite
corporate, limited liability, trust or other action to execute and deliver this
Agreement and to perform such person’s obligations hereunder. This Agreement has
been duly executed and delivered by such person.

(b) Enforceability. This Agreement is the legal, valid, and binding obligation
of such person, enforceable against such person in accordance with its terms.

 

5



--------------------------------------------------------------------------------

9. The Kodiak Preferred Securities Holder hereby represents and warrants to NMI
and NFI that it is the legal and beneficial holder of all of the Preferred
Securities (as defined in the Kodiak Indenture) issued by the Kodiak Trust other
than Preferred Securities held by NMI or NFI.

10. The Taberna Preferred Securities Holders hereby represent and warrant to NMI
and NFI that they are the legal and beneficial holders of all of the Preferred
Securities (as defined in the Taberna Indenture) issued by the Taberna Trust.

11. The Preferred Securities Holders, NMI and NFI hereby (a) direct each Trustee
to execute and deliver the Acknowledgement of Trustees and any and all such
other documents and agreements as may be necessary and appropriate to consummate
the transactions contemplated hereby and by the Exchange Agreement and
(b) agrees to and does hereby release each Trustee for any action taken or to be
taken by any Trustee in connection with its execution and delivery of the
Acknowledgement of Trustees or in connection with the transactions contemplated
hereby and by the Exchange Agreement and for any liability or responsibility
arising in connection herewith.

12. This Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
No other person shall be entitled to claim any right or benefit hereunder,
including, without limitation, the status of a third-party beneficiary of this
Agreement.

13. Except as expressly set forth herein, there are no agreements or
understandings, written or oral, among the parties hereto, relating to this
Agreement that are not fully and completely set forth herein.

14. The provisions of this Agreement are intended to be severable. If any
provisions of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or enforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions of this Agreement in any jurisdiction.

15. This Agreement shall be governed by and construed and enforced in accordance
with the internal substantive laws of the State of New York applicable to
contracts made and performed in that state, without regard to the choice of law
principles thereof to the extent such principles would provide for the
application of the substantive laws of a jurisdiction other than the State of
New York.

16. This Agreement may be executed in any number of counterparts and by
different parties to this Agreement on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.

17. No amendment, modification, rescission, waiver or release of any provision
of this Agreement shall be effective unless the same shall be in writing and
signed by the parties hereto.

 

6



--------------------------------------------------------------------------------

18. Nothing contained herein shall be an admission by any party. Without
limiting the generality of the foregoing, nothing herein shall be an admission
by any party that (i) any claims against it or any other party exist or are
meritorious; (ii) Delaware is a proper forum for any disputes between the
parties; or (iii) the Preferred Securities Holders have any right to initiate an
involuntary bankruptcy proceeding against NMI or NFI.

19. Each party was represented by counsel in the negotiation of this Agreement
and consequently, this document shall be deemed to be jointly drafted by the
parties. Each party hereto represents and warrants to the other parties that
this Agreement was executed freely and voluntarily, that no promises or
representations that are not contained in this Agreement have been made to
induce them to execute this Agreement, that they have not relied on any promise
or representation (except as set forth herein), and that they have conducted
their own independent investigation of all matters they deem relevant regarding
this Agreement.

[Remainder of Page Intentionally Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOVASTAR MORTGAGE, INC. By:  

 

Name:  

 

Title:  

 

NOVASTAR FINANCIAL, INC. By:  

 

Name:  

 

Title:  

 

KODIAK CDO I, LTD. By:   Kodiak CDO Management LLC   Its: Collateral Manager By:
  Kodiak Funding, LP   Its: Sole Member By:   Kodiak Funding Company, Inc.  
Its: General Partner By:  

 

Name:   Robert M. Hurley Title:   Chief Financial Officer TABERNA PREFERRED
FUNDING I, LTD. By:   Taberna Capital Management, LLC   Its: Collateral Manager
By:  

 

Name:   Michael A. Fralin Title:   Managing Director



--------------------------------------------------------------------------------

TABERNA PREFERRED FUNDING II, LTD. By:   Taberna Capital Management, LLC   Its:
Collateral Manager By:  

 

Name:   Michael A. Fralin Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ESCROW AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF EXCHANGE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DISMISSAL ORDER

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

IN RE:        )                        NOVASTAR MORTGAGE, INC.,   )      )   
Case No. 08-12125-CSS   )    Involuntary Petition

Alleged Debtor.

  )      )    Related Docket Entries: 35,       )    Obj. Deadline: March 2,
2009   )    at 4:30 p.m. Eastern Time   )    Hearing Date: March 9, 2009   )   
at 11:30 a.m. Eastern Time

 

  )   

ORDER GRANTING

JOINT MOTION TO DISMISS INVOLUNTARY CASE

PURSUANT TO 11 U.S.C. § 303(j) BY STIPULATION

BETWEEN ALLEGED DEBTOR AND PETITIONING CREDITORS

THIS MATTER COMES BEFORE THE COURT on March 9, 2009, to consider the Joint
Motion to Dismiss Involuntary Case Pursuant To 11 U.S.C. § 303(j) by Stipulation
Between Alleged Debtor and Petitioning Creditors (Docket No.     ) (the “Joint
Motion”) filed by Taberna Preferred Funding I, Ltd., Taberna Preferred Funding
II, Ltd. and Kodiak CDO I, Ltd. (the “Petitioning Creditors”) and NovaStar
Mortgage, Inc. (“NMI”). Appearances are noted in the record.

The Court, having jurisdiction hereof and having reviewed the files and records
in this case together with the declarations of the witnesses and the statements
of counsel, finds good cause exists for the entry of this Order. The Court
further finds that notice of the hearing to consider the Joint Motion was served
on all parties identified in the Certificate of Service (Docket No.     ) filed
by NMI in

 

1



--------------------------------------------------------------------------------

this case, and such service was made pursuant to this Court’s Procedural Order
(Docket No. 35). The Court further finds that due, proper and sufficient notice
was served pursuant to 11 U.S.C. §303(j). The Court further finds that the
dismissal by stipulation proposed in the Joint Motion and the Settlement
Agreement attached thereto are in the best interest of the estate. The Court
further finds that creditors are being treated fairly and equitably in light of
the settlement with the Petitioning Creditors.

ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the form of notice
served upon creditors and parties in interest shall be and hereby is APPROVED in
all respects.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this case shall be and hereby
is DISMISSED, each party to bear its own costs unless otherwise specified in the
Settlement Agreement.

IT IS SO ORDERED.

 

Date:

 

 

         

 

      Hon. Christopher Sontchi       U.S. Bankruptcy Judge

 

2